This case has been here twice before, and is reported in180 N.C. at p. 51, and 182 N.C. 34, and was most carefully considered by us at both terms upon all controverted questions. It is here again, after a trial by jury, with verdict and judgment for the plaintiffs, from which the defendants appealed.
We have again gone carefully and critically over the case, as shown in the record, and especially that part of it supposed to contain new features, or rather those which may not have been presented in the same way as they were at former hearings, and we have found no reversible error in any of the rulings of the court or in the judgment, but the case seems to have been tried in strict accordance with the former opinions of this Court therein, and certainly in substantial conformity therewith.
The verdict does not seem to be at all excessive, and, if it were so, any error in that respect should have been corrected by the presiding judge. On the question as to what amount would have been realized by plaintiffs, if defendants had observed and kept their contract, the charge of the court was free from any substantial error, and, moreover, was as favorable to the defendants as they might reasonably have expected it to be.
The rule applicable to this case as to damages was stated by JusticeAllen in the same case, 180 N.C. 51-54, and the judge appears to have followed it in his instructions to the jury at the last trial of the case in the Superior Court.
There were objections to the manner of stating many of the exceptions and assignments of error based thereon, but we have not deemed it necessary to make more than a bare reference to them, having decided the case upon other points, but it would appear, speaking generally, that none of the said objections is well taken. *Page 618 
Upon a consideration of the defendants' exceptions and assignments of error, we find no departure from our former decisions, or any ground upon which there should be any reversal, or modification of the judgment herein.
No error.